Citation Nr: 1413075	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  13-22 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation of posttraumatic stress disorder (PTSD) in excess of 50 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to PTSD.


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel








INTRODUCTION

The Veteran had active military service from March 1966 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, DC.  The Veteran seeks an increased initial rating for PTSD, and TDIU.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to insure a total review of the evidence.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets any additional delay, but a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  The Veterans Claims Assistance Act of 2000 (VCAA) requires that VA make reasonable efforts to obtain relevant records that the claimant has adequately identified and authorized VA to obtain.  38 U.S.C.A. § 5103A (West 2002).

At the Veteran's March 2011 VA PTSD examination, the examiner stated that she reviewed notes and treatment records regarding the Veteran's PTSD from the Durham VAMC.  The examiner referenced medical records from December 2003, January 2004, September 2004, March 2005, and June 2005.  The examiner also stated that the Veteran had not received treatment from the Durham VAMC within the past five years.  The treatment records referenced by the examiner are not associated with the claims file.  The RO/AMC should obtain the identified VA medical records on remand and associate them with the record.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records from all treating VA facilities pertaining to any treatment the Veteran received for his PTSD dated from November 2003 to March 2006.   All efforts to obtain VA records should be fully documented.  The VA facility must provide a negative response if records are not available, and notice to the Veteran of inability to obtain these records must comply with 38 C.F.R. § 3.159(e).

2.  Contact the Veteran and ask that he provide the names, addresses and approximate dates of records from private mental health care providers who have treated him for his PTSD since April 2012.  After securing the necessary releases, any records properly identified by the Veteran, and not already of record, should be obtained.  Any attempts to obtain these records and responses received thereafter should be associated with the Veteran's claims file.  The Veteran is to be notified of any unsuccessful attempts in this regard, in order to allow him the opportunity to obtain and submit the records in accordance with 38 C.F.R. § 3.159(e).

3.  Thereafter, readjudicate the Veteran's claims of entitlement to an initial disability rating in excess of 50 percent for PTSD, and entitlement to a TDIU rating due to PTSD.  If the benefits sought on appeal remains denied, the Veteran should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


